Exhibit 10.1

SECOND AMENDMENT TO DISTRIBUTION AGREEMENT

This SECOND AMENDMENT TO DISTRIBUTION AGREEMENT (this “Second Amendment”) is
entered into as of September 20, 2013, by and between STARCH MEDICAL, INC., a
Delaware corporation having a principal place of business at 2150 Ringwood
Avenue, San Jose, California 95131(“SMI”) and CRYOLIFE, INC., a Florida
corporation, having a principal place of business at 1655 Roberts Blvd. NW,
Kennesaw, Georgia 30144 (“CryoLife”).

WITNESSETH

WHEREAS, CryoLife and SMI entered into that certain Distribution Agreement dated
September 28, 2010 (the “Agreement”), as amended by that certain First Amendment
to Distribution Agreement dated May 18, 2011 between SMI, CryoLife and Clot Plus
Limited (the “First Amendment”; collectively, the “Original Agreement”); and

WHEREAS, SMI and CryoLife desire to amend the Original Agreement as may be
hereinafter set forth;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SMI and CryoLife hereby agree as
follows:

 

  1. All capitalized terms appearing in this Second Amendment but not
specifically defined herein shall have the meanings ascribed thereto in the
Original Agreement.

 

  2. To the extent any provision of this Second Amendment conflicts with a term
of the Original Agreement, the provisions of this Second Amendment shall
prevail.

 

  3. The second and third sentences of Section 3.8.1 are hereby deleted.

 

  4. Section 3.10 Purchase Orders is hereby deleted in its entirety and replaced
with the following:

3.10 Purchase Orders. CryoLife shall issue to SMI purchase orders, which shall
specify: (i) the Product, including item or product number; (ii) the Transfer
Price; (iii) requested delivery schedule; and (iv) “ship to” and “invoice to”
place of business. SMI must accept such purchase orders if (i) the purchase
order does not establish new or conflicting terms from those set forth in the
Agreement; (ii) the Transfer Price and other provisions of the purchase order
are in accordance with the Agreement; and (iii) the purchase order does not
exceed the submitted prior quarterly forecast in Section 3.11 by 30%. If SMI
rejects a purchase order, SMI must notify CryoLife within three business days of
receipt of such purchase order. If a purchase order is rejected, CryoLife will
be advised of the reason for the rejection and be provided with an opportunity
to bring the purchase order into compliance. CryoLife shall place purchase
orders so that they have been received by SMI no less than ninety (90) days
prior to the requested ship date. The terms contained in this Agreement shall
govern the sale of Products to CryoLife and shall supersede any inconsistent
terms in CryoLife’s purchase orders, unless SMI expressly agrees to such terms
in writing. Orders placed by telephone, or in person are to be confirmed by
facsimile or email to SMI by CryoLife within three (3) business days.

 

1



--------------------------------------------------------------------------------

  5. Every sentence other than the first sentence of Section 3.11 is hereby
deleted and the following is added:

Such Forecasts shall not be binding. In addition, CryoLife agrees pursuant to
Section 3.10 that purchase orders shall not exceed the submitted prior quarterly
forecast by 30%.

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
by their respective duly authorized officers, and have duly delivered and
executed this Second Amendment as of the date first hereinabove set forth.

 

CRYOLIFE, INC.     STARCH MEDICAL, INC. By:   /s/ D. Ashley Lee     By:   /s/
Stephen Heniges Name:   D. Ashley Lee     Name:   Stephen Heniges Title:  

Executive Vice President, Chief Operating

Officer and Chief Financial Officer

   

Title:

 

President

 

2